ORDER
PER CURIAM.
Kenneth Dailey appeals from the judgment denying his Rule 29.15 motion for post-conviction relief -without a hearing in that his appellate counsel was ineffective for failing to raise various claims on appeal.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not clearly erroneous because trial counsel’s failure to object constituted trial strategy. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed. Rule 84.16(b).